El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
*676La nota del registrador fué la siguiente:
“Denegada la inscripción del precedente documento porque siendo casado el promovente y debiendo presumirse ganancial la finca con arreglo a los artículos mil trescientos diez y seis y mil trescientos veinte y dos del Código Civil, se pretende dar a esta finca carácter privativo, sin resultar que en la información haya sido citada y oída la esposa del peticionario; habiéndose tomado en su lugar anotación preventiva por el término legal, al folio 173 del tomo 64 de Santurce Norte finca No. 3379, anotación letra A, en la que además se ha con-signado el defecto subsanable de no expresarse que esta resolución sea firme. — San Juan, P. R., 17 de mayo de 1921. — El Registrador, R. Tirado Verifier.”
Los procedimientos para obtener el título de dominio re-velan que se presentó prueba a la corte de distrito para de-mostrar que la finca en cuestión pertenecía al marido y fué adquirida por herencia de su madre. Así lo resolvió la corte. Debe haber autoridad en alguna parte y ha sido conferida a la corte de distrito para resolver cuestiones como ésta. A ve'ces pudiera ser mejor oir a la esposa, pero esta es una cuestión que incumbe a la sana discreción de la corte. No existe nada en la ley que haga necesario citar a la esposa como testigo.
La nota recurrida debe ser revocada.

Revocada la nota recurrida.

Jueces concurrentes: Sres, Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.